On Motion for Rehearing.
The general demurrer to the cross-action was properly sustained. The loosely drawn and obscure answer set up no defense if given every intendment that could properly arise from the language of the answer. If it had been written into the deed that the vendors would not sue on the purchase-money notes nor for the land, in case of default of payment of the notes, it would not be enforced, being totally absurd and without consideration.
The contract was embodied in writing, and no such unreasonable agreement as was alleged could constitute a defense to the action or form any basis for a cross-action. The latter action was not for damages, except in the alternative if the deed was not reformed so as to write an agreement into it that the vendors would not attempt to collect their purchase money.
The answer and cross-action were totally without merit, and the general demurrer was properly sustained.
The motion for rehearing is overruled.